
	
		II
		Calendar No. 1037
		110th CONGRESS
		2d Session
		S. 199
		[Report No. 110–476]
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 22
			 (legislative day, September 17), 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Safe Drinking Water Act Amendments of 1996
		  to modify the grant program to improve sanitation in rural and Native villages
		  in the State of Alaska.
	
	
		1.Grants to Alaska to improve
			 sanitation in rural and Native villagesSection 303 of the Safe Drinking Water Act
			 Amendments of 1996 (33 U.S.C. 1263a) is amended—
			(1)by redesignating
			 subsection (e) as subsection (h);
			(2)by inserting
			 after subsection (d) the following:
				
					(e)RequirementsAs
				a condition of receiving a grant under this section, the State of Alaska
				shall—
						(1)require each
				applicant to clearly identify the scope and the goal of the project for which
				funding is sought and how the funds will be used to meet the specific, stated
				goal of the project;
						(2)establish
				long-term goals for the program, including providing water and sewer systems to
				Alaska Native villages; and
						(3)carry out regular
				reviews of grantees to determine if the stated scope and goals of each grant
				are being met.
						(f)ReportingNot
				later than December 31 of the calendar year following the fiscal year in which
				this subsection is enacted, and annually thereafter, the State of Alaska shall
				submit to the Administrator of the Environmental Protection Agency a report
				describing the information obtained under subsection (e) during the fiscal year
				ending the preceding September 30, including—
						(1)the specific
				goals of each project;
						(2)how funds were
				used to meet the goal; and
						(3)whether the goals
				were met.
						(g)Review
						(1)In
				generalThe Administrator of the Environmental Protection Agency
				shall require the State of Alaska to correct any deficiencies identified in a
				report under subsection (f).
						(2)Failure to
				correct or reach agreement
							(A)In
				generalIf a deficiency in a project included in a report under
				subsection (f) is not corrected within a period of time agreed to by the
				Administrator and the State of Alaska, the Administrator shall not permit
				additional expenditures for that project.
							(B)Time
				agreement
								(i)In
				generalNot later than 180 days after the date of submission to
				the Administrator of a report under subsection (f), the Administrator and the
				State of Alaska shall reach an agreement on a period of time referred to in
				subparagraph (A).
								(ii)Failure to
				reach agreementIf the State of Alaska and the Administrator fail
				to reach an agreement on the period of time to correct a deficiency in a
				project included in a report under subsection (f) by the deadline specified in
				clause (i), the Administrator shall not permit additional expenditures for that
				project.
								;
				and
			(3)in subsection (h)
			 (as redesignated by paragraph (1))—
				(A)by striking
			 $40,000,000 and inserting $42,000,000; and
				(B)by striking
			 2005 and inserting 2010.
				
	
		September 22 (legislative day, September 17),
		  2008
		Reported without amendment
	
